Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 08/30/2022 has been entered. Claim 2 has been cancelled. Claims 1 and 3 – 8 remain pending. Claims 9 – 11 are newly added and find support in at least the original claims. Claims 1 and 3 – 11 are under examination.
The amendments to claims 1 and 6 have overcome the previous rejections under 112(b). The cancellation of claim 2 renders the previous rejection moot. 
The amendment to claim 1 (the incorporation of the claim 2 limitations) has overcome the previous rejection of; 
Claims 1, 5 – 6, and 8 under 35 U.S.C. 102(a)(1) as anticipated by Orimo (US2018/0005739) 
Claims 1 and 3 – 8 under 35 U.S.C. 103 over Maede (US2019/0013127) in view of Sakamoto (US2004/0140016)

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maede (US2019/0013127) in view of Sakamoto (US2004/0140016) in further view of Ohta (US2011/0272065)

Regarding claim 1, Maeda teaches a soft magnetic powder which has an oxide film [Title, Abstract]. Maeda teaches an embodiment [Fig 9, 0088] in which the oxide film has a first oxide layer comprised of iron oxide (interpreted as the second coating portion) [0090] and a second oxide layer composed of oxides of boron and iron (interpreted as the first coating portion) [0091], meeting the claimed limitation of a first and second coating portion wherein the first coating is closer to the magnetic material and the first and second coating portions have oxides containing Fe, B, and Si as a main component). 
Maeda does not explicitly teach the microstructural form of the first and second oxide layers

	Sakamoto teaches a soft magnetic material with an iron-based [Title]. Sakamoto teaches that the soft magnetic material has a thin oxide layer with two lamina [0086]. Sakamoto teaches that increasing the crystallization amount of the first oxide lamina (which is the outermost oxide lamina) by increasing the iron content, leads to improved core lose reduction while the second oxide lamina (inside of the first oxide lamina) remains amorphous [0088]
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the soft magnetic powder of Maeda and controlled the first oxide layer comprised of iron oxide to be crystalline while the second oxide layer remain amorphous, as taught by Sakamoto. As taught by Sakamoto, the control of the structure first oxide layer leads to increase core reduction loss.

Maeda in view of Sakamoto does not explicitly teach the content of boron in the first and second oxide layer. 

Ohta teaches a soft magnetic powder which contains a multi-layer coating including an oxide layer, alloy layer, and matrix phase (i.e. core material) [Fig 1] in which the oxide layer and alloy layer contain oxygen as well iron, boron, and silicon [Fig 7(a) and Fig 7(b)]. Ohta teaches that the middle oxide layer contains a lowest amount of boron and said amount extends into an amorphous layer with concentrated amounts of boron [Fig 7(b)]. Ohta teaches that the boron helps stabilize the amorphous phase [0049] and that the amount of boron ranges from close to 0.01 at% in the low concentration oxide layer, up to approximately 14 at% boron towards the core of the soft magnetic particles, that is, an average atomic% of boron of approximately 7 at% [Fig 5A], and that the boron content of the soft magnetic powder was 11 at% [0123], results in claimed ratio of 0.63, which falls within the claimed range. This helps result in a boron concentrated layer between the oxide film and the core of the soft magnetic powder that improves heat shock resistance and high toughness [0057] and lower-concentration boron layer that has high insulation and corrosion resistance. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the boron amount of Maeda in view of Sakamoto and controlled it such that a lower-concentration layer of boron was created with close to 0% in the middle oxide layer and a high boron concentration was created inside of that with a concentration higher than the boron content of the core, as taught by Ohta. The creation of dual layers results in a layer with high insulation and corrosion resistance and a layer with high toughness and heat shock resistance. 


Regarding claim 3, Maeda in view of Sakamoto and Ohta teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic material may be an amorphous alloy, meeting the claimed limitation [0093]

Regarding claim 4, Maeda in view of Sakamoto and Ohta teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic material may be a nanocrystalline alloy, meeting the claimed limitation [0093]

Regarding claim 5, Maeda in view of Sakamoto and Ohta teaches the invention as applied above in claim 1. Maeda teaches that the oxide layer (first and second) [0053] are in a region of 20 – 50 nm from the powder surface [0055] (up to 30 nm in thickness), and that the first oxide layer is thinner than the second oxide layer [0089]. This overlaps with the claimed range, that is, a layer thickness of 10 nm for the first oxide layer (i.e. second coating portion) and 20 nm for the second oxide layer (i.e. first coating portion) is within the scope of Maeda and would represent a claimed thickness ratio of 0.5 (10 nm/ 20 nm). 
In regards to the overlapping ranges, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 6 – 7 and 10, Maeda in view of Sakamoto and Ohta teaches the invention as applied above in claim 1. Maeda teaches that a silicon concentrated layer is present on the outer surface, meeting the claimed limitation of a third coating portion outside the second coating portion of claim 7 [0088]. Furthermore, Maeda teaches that the silicon concentrated layer has 0.5 – 3 at% more Si than the soft magnetic material [0083] and that the amount is 14 – 16.5 at% Si (meaning that the silicon content of the soft magnetic material can be 11 – 16 at%). Therefore, the ratio of silicon of the concentrated layer to the soft magnetic material would be between 1.0313 (16.5/16 at%) to 1.273 (14/11 at%). Additionally, Maeda shows that the silicon concentration increases from the core of the soft magnetic material, up to the concentration of the silicon concentrated layer [Fig 8]. 
Therefore, the ratio of the average silicon content of the first and second oxide layer of Maeda to the silicon content of the soft magnetic material, would be approximately in a range of 1 – 1.273, which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 8, Maeda in view of Sakamoto and Ohta teaches the invention as applied above in claim 1. Maeda teaches that the soft magnetic powder can be used in soft magnetic components [0096]
 

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or reasonably render obvious the cumulative limitations of the claim 9, with particular attention to the ratio of the average atomic concentration of boron content of the soft magnetic metal portion to the average atomic concentration of boron content of the first and second coating portion. The closest prior art is Maeda in view of Sakamoto and Ohta which teaches/suggests the claimed limitations of claim 1, including a ratio of 0.63, but does not teach or reasonably suggest a ratio of from 1 – 5. Furthermore, the prior art does not teach or reasonably render obvious a ratio of 1 – 5 and does not suggest why a person of ordinary skill in the art would modify Maeda in view of Sakamoto (and Ohta) to have a range of 1 – 5. 

Response to Arguments
Applicant's amendments have overcome the previous rejection of; 
Claims 1, 5 – 6, and 8 under 35 U.S.C. 102(a)(1) as anticipated by Orimo (US2018/0005739) 
Claims 1 and 3 – 8 under 35 U.S.C. 103 over Maede (US2019/0013127) in view of Sakamoto (US2004/0140016)

Applicant’s arguments regarding Maeda in view of Sakamoto and Ohta have been fully considered but they are not persuasive. 
	
Applicant argues that Maeda in view of Sakamoto and Ohta does not teach or reasonably suggest that the claimed invention because Maeda and Sakamoto are directed to different inventions, a soft magnetic powder and amorphous alloy thin strip, and that the benefits of core loss reduction taught by Sakamoto would not apply to soft magnetic powder. However, this is not found persuasive. Both Maeda and Sakamoto, while directed to different forms, are both in same field of endeavor of soft magnets, in which both Maeda and Sakamoto recognize that core loss is a desirable feature. Sakamoto teaches that the securing higher crystallization for the outer oxide film reduces core loss. Therefore, a person of ordinary skill in the art would have reasonable motivation to modify Maeda with the teaching of Sakamoto with a reasonable expectation of success. 

Applicant argues that Maeda in view of Sakamoto and Ohta does not teach or reasonably suggest that the claimed invention particularly the range of the boron concentration ratio of from 0.5 – 10, the examiner respectfully disagrees. Applicant argues that the Figure relied on in Ohta do not teach or reasonably suggest the claimed ratio, however, as shown above and in the previous rejection, Ohta suggests at least a partially overlapping range to lower end of the claimed range, and Ohta teaches that boron helps stabilize the amorphous phase. However, the examiner agrees that the oxide portion of Ohta teaches/suggests that the boron content present in the oxide film layers is less than the amount of present in the metal portion (i.e. lower than 1), and therefore, Ohta would not teach or reasonably suggest the range of claim 9 of 1 up to 5. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738